Exhibit 10.4

 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

FPII Wolfhound Sub-contract

 

Force Protection Industries, Inc.

 

(1)

 

 

 

and

 

 

 

 

 

Integrated Survivability Technologies Limited

 

(2)

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

1

DEFINITIONS AND INTERPRETATION

1

 

 

 

2

DEFCONS

6

 

 

 

3

SCOPE OF WORK

11

 

 

 

4

INTERPRETATION

11

 

 

 

5

SPECIFICATION AND BUILD STANDARD

11

 

 

 

6

RIGHTS AND RESPONSIBILITIES

12

 

 

 

7

TECHNICAL ASSISTANCE

13

 

 

 

8

PRICES & GAINSHARE

14

 

 

 

9

DELIVERY

15

 

 

 

10

RECTIFICATION OF DEFECTS ON DELIVERY

17

 

 

 

11

NOT USED

17

 

 

 

12

PAYMENT AND INVOICING

17

 

 

 

13

RELIABILITY AND ACCEPTANCE TRIALS

18

 

 

 

14

FORCE MAJEURE

18

 

 

 

15

QUALITY ASSURANCE

19

 

 

 

16

PARTS & LABOUR WARRANTY

21

 

 

 

17

RELIABILITY WARRANTY

21

 

 

 

18

GOVERNMENT FURNISHED ASSETS

21

 

 

 

19

SPECIAL JIGS, TOOLING & TEST EQUIPMENT (S&TE)

22

 

 

 

20

SUB-CONTRACTING

22

 

 

 

21

PROGRESS REPORTS, PROGRESS MEETINGS AND DESIGN REVIEWS

23

 

 

 

22

EXPORT LICENCES FROM US GOVERNMENT

24

 

 

 

23

CUSTOMS CLEARANCE

24

 

 

 

24

FPII PERSONNEL

24

 

 

 

25

SECURITY OF MOD PROPERTY

25

 

 

 

26

MARKING OF ARTICLES

25

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

27

REGISTRATION PLATES AND ALLOCATION OF REGISTRATION NUMBERS

26

 

 

 

28

SUPPLIER DEVELOPMENT SCHEME — SUPPLIER AND CUSTOMER PERFORMANCE MEASUREMENT

26

 

 

 

29

PUBLICITY

26

 

 

 

30

POTENTIAL HAZARD - RESPIRABLE DUST ON EQUIPMENT RETURNED FROM THEATRE

26

 

 

 

31

CONTRACTOR ON DEPLOYED OPERATIONS (CONDO)

27

 

 

 

32

RISK

28

 

 

 

33

OPTION TO PURCHASE FURTHER ITEMS

28

 

 

 

34

ENTIRE AGREEMENT

28

 

 

 

35

DATA HANDLING

29

 

 

 

36

DEFAULT

29

 

 

 

37

AGREEMENT AMENDMENT PROCEDURE

30

 

 

 

38

LIQUIDATED DAMAGES

31

 

 

 

39

INTELLECTUAL PROPERTY RIGHTS

33

 

 

 

40

ALLOCATION OF LIABILITY BETWEEN SUBCONTRACTS

33

 

 

 

41

DISPUTE RESOLUTION

35

 

 

 

42

RELIEF FROM OBLIGATIONS AND ADDITIONAL PAYMENTS

37

 

 

 

43

ANCILLARY SERVICES

37

 

 

 

44

COUNTERPARTS

37

 

ii

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

THIS AGREEMENT is made on 1 April 2009

 

BETWEEN:

 

(1)           FORCE PROTECTION INDUSTRIES, INC. a company incorporated and
registered in Nevada with employee identification number (EN) 88-0361514 with a
principal place of business at 9801 Highway 78, Building No. 1, Ladson, SC 29456
(FPII); and

 

(2)           INTEGRATED SURVIVABILITY TECHNOLOGIES LIMITED a company
incorporated and registered in England and Wales with company number 06805545
whose registered office is at Narrow Quay House, Narrow Quay, Bristol, BS1 4AH
(IST),

each a “Party” and together the “Parties”.

 

BACKGROUND:

 

(A)                              IST is a joint venture company set up to supply
integrated vehicles, technical publications, spares and services to the
Authority under the MOD Contract.

 

(B)                                As part of a flow down of obligations from
the MOD Contract, FPII has agreed to supply the Articles and provide the
Services to IST in accordance with the terms of this Agreement.

 

(C)                                NPA will also enter into a subcontract with
IST for the provision of certain integration services.

 

IT IS AGREED as follows:

 

1                                         DEFINITIONS AND INTERPRETATION

 

1.1                                 In this Agreement, the following words shall
have the following meanings:

 

“Acceptance” means acceptance of the Articles for the purposes of this
Agreement;

 

“Actual FPII Delivery Date” has the meaning given in Clause 38.2;

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

“Actual NPA Delivery Date” has the meaning given in Clause 38.3;

 

“Agreement Amendment” has the meaning set out in Clause 37.5;

 

“Agreement Amendment Procedure” has the meaning set out in Clause 37;

 

“Articles” has the meaning given in DEFCON 501, as incorporated into this
Agreement pursuant to Clause 2.1;

 

“Authority” means the Secretary of State for Defence;

 

“Build Standard” has the meaning set out in Clause 5.1;

 

“Business Day” means a day (other than a Saturday or Sunday) on which banks are
open for business in the City of London;

 

“Contract Data Requirements List” or “CDRL” has the meaning set out in the MOD
Contract;

 

“Change Proposal Form” means the form set out at Annex T to the MOD Contract;

 

“Contractor’s Technical Description” means the document set out at Annex V to
the MOD Contract;

 

“DEFCONS” means the precedent conditions maintained and updated by the Authority
to cover specific contractual matters;

 

“DEFFORMS” means the precedent defence forms maintained and updated by the
Authority to cover specific matters;

 

“Delivery Schedule” means in respect of SOR Items and/or SOW Items, the relevant
dates set out in Schedule 1 for delivery

of such Items;

 

“FPII Base Vehicle” has the meaning given in Clause 38.2;

 

“FPII Delay Days” has the meaning given in Clause 38.2;

 

2

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

“FPII Relevant Share” has the meaning given in Clause 40.4;

 

“FPII Vehicle Specification” means on any date, the then current Wolfhound base
vehicle specification as approved in writing between NPA, FPII and IST, such
approval not to be unreasonably withheld or delayed

 

“FSRs” has the meaning set out in Clause 31.1;

 

“Firm Price” has the meaning set out in the MOD Contract;

 

“GFA” means those assets included in Schedule 2 from time to time;

 

“Intellectual Property Rights” or “IPR” means patents, designs, trade marks,
service marks, trade names, logos, get-up, domain names, copyright (including
rights in computer software), database rights, plant variety rights,
semiconductor topography rights, rights in performances, moral rights,
confidential information and know-how, whether registered or not including
applications for registration and all similar forms of protection anywhere in
the world.

 

“IPR Claim” means any claim of infringement or alleged infringement (including
the defence of such infringement or alleged infringement) of any IPR used for
the purposes of this Agreement or as otherwise agreed by the Parties for the
fulfilment of their obligations under this Agreement;

 

“IST Parts and Labour Warranty” means the parts and labour warranty provided by
IST to the Authority under the MOD Contract;

 

“IST Relevant Share” has the meaning given in Clause 40.4;

 

“IST Reliability Warranty” means the reliability warranty provided by IST to the
Authority under the MOD Contract;

 

“ITP” means the Authority’s instruction to proceed issued to Force
Protection, Inc. dated 4 December 2008 and updated on 12 February 2009;

 

3

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

“JVA” means: the joint venture agreement between Force Protection Advanced
Solutions Limited, FPII, NPA and IST, dated on or about the date of this
Agreement.

 

“MOD Contract” means the contract between IST and the Authority for the supply
of Wolfhound integrated vehicles, technical publications, spares and services
dated on or about the date of this Agreement;

 

“MOD Forms” means any forms maintained and updated by the Authority;

 

“NPA” means NP Aerospace Limited, a company incorporated and registered in
England and Wales with company number 03472480 whose registered office is at 473
Foleshill Road, Coventry, West Midlands CV6 5AQ;

 

“NPA Delay Days” has the meaning given in Clause 38.3;

 

“NPA Relevant Share” has the meaning given in Clause 40.4;

 

“NPA Integrated Vehicle” has the meaning given in Clause 38.3;

 

“NPA Subcontract” means the contract between IST and NPA dated on or about the
date of this Agreement for the supply of certain integration works to be
performed on the vehicles supplied under this Agreement;

 

“NPA Vehicle Specification” means on any date, the then current integrated
Wolfhound vehicle specification as approved in writing between NPA, FPII and
IST, such approval not to be unreasonably withheld or delayed;

 

“Payment Approval Request” has the meaning given in Clause 12.1;

 

“Pricing Model” means the pricing model in relation to IST as agreed between
IST, FPII and NPA from time to time;

 

“Provisional Relevant Share” has the meaning given in Clause 40.6;

 

“QMAPS” has the meaning given in Clause 15.1;

 

4

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

“Relevant Share” has the meaning given in Clause 40.4;

 

“Relevant Share Determination” has the meaning given in Clause 40.6;

 

“Risk and Opportunity Management Plan” or “ROMP” means the risk and opportunity
management plan provided by IST under the MOD Contract;

 

“Services” has the meaning given in DEFCON 501, as incorporated into this
Agreement pursuant to Clause 2.1;

 

“Scheduled FPII Delivery Date” has the meaning given in Clause 38.2;

 

“Scheduled NPA Delivery Date” has the meaning given in Clause 38.3;

 

“Schedule of Requirements” or “SOR” is as set out in Schedule 1;

 

“Statement of Work” or “SOW” is as set out in Schedule 1;

 

“Total Delay Days” has the meaning given in Clause 38.4; and

 

“VAT” means value added tax as provided for in the Value Added Tax Act 1994 and
legislation (whether delegated or otherwise) supplemental thereto or in any
primary or secondary legislation promulgated by the European Union or any
official body or agency of the European Union and any similar sales, consumption
or turnover tax replacing or introduced in addition to the foregoing.

 

1.2                               Other capitalised terms which are used, but
not defined, in this. Agreement shall have the meaning given to them in the MOD
Contract.

 

1.3                                 In this Agreement, unless otherwise
specified:

 

(a)                                  the headings are for convenience only and
shall not affect its interpretation;

 

(b)                                 references to a clause, schedule or
paragraph are to a clause, a schedule or a paragraph in this Agreement;

 

5

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

(c)                                  any reference to this Agreement or to any
other document shall include any permitted variation, amendment or supplement to
such document;

 

(d)                                 the schedules to this Agreement shall have
the same effect as if contained in the body of the Agreement, and any reference
to this Agreement shall include the schedules provided that, in the event of any
inconsistency, provisions set out in the body of the Agreement shall take
precedence over schedules;

 

(e)                                  any reference to any statute shall include
references to the same as it may have been, or may from time to time be
amended/modified consolidated or re-enacted and to any regulation or subordinate
legislation made under it (or under such an amendment, modification,
consolidation or re-enactment) subject to the provisions of this Agreement which
relate to change of law;

 

(f)                                    reference to the plural shall include the
singular and vice versa, and reference to one gender includes reference to all
genders. Any reference to a person shall be to a legal person of whatever kind
whether incorporated or unincorporated and to its successors, permitted assigns
and transferees; and

 

(g)                                 words shall not be given a restrictive
interpretation by reason of their being preceded or followed by words indicating
a particular class of acts, matters or things.

 

2                                         DEFCONS

 

2.1                               General obligations

 

(a)                                With respect to the following DEFCONS set out
in this Clause 2.1(a), FPII shall:

 

(i)                                   note the rights and obligations of the
Authority and IST in such DEFCONS; and

 

(ii)                                assist IST in performing its obligations
under such DEFCONS, including but not limited to providing such information as
IST may

 

6

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

require so as to comply with its own obligations and assisting in the completion
of any relevant DEFFORMS or MOD Forms:

 

(A)                              DEFCON 611 (Issued Property, Edition 06/06)

 

(B)                                DEFCON 632 (Third Party IPR – Rights and
Restrictions, Edition 02/07); and

 

(C)                                DEFCON 649 (Vesting, Edition 07/99).

 

(b)                                 With respect to the DEFCONS listed at
Schedule 7, such DEFCONS shall be incorporated into this Agreement save that all
references to the following terms shall be replaced as follows:

 

(i)                                     “Contract” replaced with “Agreement”;

 

(ii)                                  “Authority” replaced with “IST”;

 

(iii)                               “Contractor” replaced with “FPII”; and

 

together with such other amendments as are necessary (including but not limited
to replacing “Authority” with “Authority and IST”) to give effect to rights
which are clearly to be retained by the Authority either alone or in addition to
IST. In addition to the specific obligations incorporated by such amended
DEFCONS, FPII shall, as far as is reasonable, assist IST in performing its
obligations under such DEFCONS pursuant to the MOD Contract.

 

2.2                                 DEFCON derived special conditions

 

The following DEFCONS shall be incorporated as amended by this Clause 2.2:

 

(a)                                  DEFCON 516 (Racial Discrimination)

 

The Appendix to DEFCON 516 (Racial Discrimination) Edition 06/04 shall be
incorporated into this Agreement save that references to ‘[the Subcontract]’
shall

 

7

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

be substituted by ‘this Agreement’, ‘[the Contractor]’ by ‘IST’ and
‘[Subcontractor]’ by ‘FPII’.

 

(b)                                 DEFCON 608 (Access and Facilities to be
Provided by IST)

 

(i)                                   IST’s progress and quality standards in
performing the work under the MOD Contract is to be monitored by the Authority.
To assist with this obligation, as far as is reasonably practicable, FPII shall
provide to the Authority’s and IST’s representatives all reasonable access to
its premises and shall provide reasonable assistance to enable IST’s
representatives to obtain necessary security clearances.

 

(ii)                                FPII shall provide, at no additional direct
cost to the Authority or IST, such accommodation and facilities for
representatives of the Authority as the Authority and/or IST may reasonably
require in order to comply with the obligation under clause 2.2(b)(i). All
accommodation provided shall be adequately furnished, lit, heated and ventilated
and shall include suitable cloakroom and communication facilities.

 

(c)                                  DEFCON 643 (Price Fixing)

 

(i)                                   As required by clause 5 of DEFCON 643
Edition 07/04, the provisions set out in the Appendix to DEFCON 643 Edition
07/04 shall be incorporated into this Agreement save that references to
‘subcontract’ shall be substituted by ‘Agreement’, ‘Contractor’ by ‘IST’ and
‘subcontractor’ by ‘FPII’.

 

(ii)                                References in DEFCON 643 to “provisional
prices” shall mean “maximum provisional prices”.

 

(iii)                             DEFCON 643 shall be amended to read “In the
event of delay in fixing prices fair and reasonable maximum provisional prices
shall be fixed by the Authority, and the Authority reserves the right to alter

 

8

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

from time to time the provisional prices so fixed. The Contractor shall pay to
the Authority the amount by which any sum paid on the basis of maximum
provisional prices exceeds the sum payable on the basis of prices finally fixed.
In the event of any alteration of the maximum provisional prices similar
provisions for payment and repayment shall apply.”

 

(d)                                 DEFCON 648A (Availability of Information)

 

As required by clause 5 of DEFCON 648A Edition 07/04, the provisions set out in
the Appendix to DEFCON 648A Edition 07/04 shall be incorporated into this
Agreement save that references to ‘subcontract’ shall be substituted by
‘Agreement’ and ‘subcontractor’ by ‘FPII’.

 

(e)                                  DEFCON 651A (Reference to the Review Board
of questions arising in relation to relevant subcontracts including those with a
subsidiary company or firm)

 

As required by clause 2 of DEFCON 651A Edition 07/04, the provisions set out in
the Appendix to DEFCON 648A Edition 07/04 shall be incorporated into this
Agreement save that references to ‘subcontract’ shall be substituted by
‘Agreement’, ‘Contractor’ by ‘IST’ and ‘subcontractor’ by ‘FPII’.

 

(f)                                    DEFCON 656 (Break)

 

As required by clause 6 of DEFCON 656 Edition 03/06, IST has the power to
determine this Agreement as is provided by clauses 1 to 5 of DEFCON 656 Edition
03/06, save that:

 

(i)                                     references to ‘Authority’ shall be
substituted by ‘IST’ throughout except in sub-clause 3(a)i. where it last occurs
and in clause 4 of that DEFCON. References to ‘the Contract’ shall be
substituted by ‘this Agreement’ and ‘the Contractor’ by ‘FFII’; and

 

9

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

(ii)                                the period of the notice of determination
shall be such period as may be specified in this Agreement or, if no period is
specified, twenty Business Days; and

 

(iii)                             IST shall not exercise the power to determine
this Agreement unless the MOD Contract has been determined by the Secretary of
State pursuant to the provisions of DEFCON 656.

 

(g)                                 DEFCON 691 (Timber and wood containing
products)

 

As required by DEFCON 691 Edition 08/02, the provisions set out in that DEFCON
shall be incorporated into this Agreement save that references to ‘the
Contractor’ shall be replaced by ‘IST’, ‘the Contract’ by ‘this Agreement’ and
‘his subcontractors’ by ‘FPII’.

 

(h)                                 DEFCON 694 (Accounting for property of the
Authority)

 

If the Authority agrees, in accordance with DEFCON 694, that FPII shall have
responsibility in FPII’s Public Store Account (as defined in DEFSTAN 05-99) for
property of the Authority issued in respect of the MOD Contract, then clauses 1,
2, 4 and 7 of DEFCON 694 Edition 06/06 shall be incorporated into this Agreement
save that references to ‘the Contractor’ shall be replaced by ‘IST’, ‘the
Contract’ by ‘this Agreement’ and ‘his subcontractors’ by ‘FPII’.

 

(i)                                     DEFCON 696 (Final Summary Cost Statement
– Post Costing)

 

As required by clause 9 of DEFCON 696 Edition 07/04, the provisions set out in
the Appendix to DEFCON 696 Edition 07/04 shall be incorporated into this
Agreement save that references to ‘the subcontract’ shall be substituted by
‘this Agreement’ and ‘the subcontractor’ by ‘FPII’.

 

10

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

(j)                                    DEFCON 697 (Contractors on Deployed
Operations)

 

The provisions set out in the Appendix to DEFCON 697 Edition 01/06 shall be
incorporated into this Agreement with the following amendments:

 

(i)                                   Clause 1(f) shall be amended to read as
follows: “Contract” means the MOD Contract;

 

(ii)                                Clause 1(g) shall be amended to read as
follows: “Contractor” means IST;

 

(iii)                             Clause 1(j) shall be amended to read as
follows: “First Party” means IST; and

 

(iv)                            Clause 1(o) shall be amended to read as follows:
“Second Party” manes FPII.

 

This DEFCON shall only apply in the event that FSRs are tasked under this
Agreement.

 

3                                         SCOPE OF WORK

 

3.1                               FPII shall be responsible for all aspects of
work allocated to it in accordance with Schedule 1 in accordance with the
provisions and requirements of this Agreement.

 

3.2                               FPII accepts that IST shall be not be
responsible for payment for work not detailed in this Agreement.

 

4                                         INTERPRETATION

 

In the event of:

 

(a)                                any conflict arising between the contents or
order of precedence of any technical or administrative documents and the terms
and conditions of this Agreement; or

 

(b)                               any ambiguity in relation to the incorporation
and flow-down of DEFCONS pursuant to Clause 2,

 

11

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

FPII shall immediately seek direction from IST and subsequently follow any
reasonable direction given by IST.

 

5                                         SPECIFICATION AND BUILD STANDARD

 

5.1                               The build standard for Items No. 1 and 2 of
the SOR shall, to the extent applicable to the scope of this Agreement as
determined by Schedule 1 be that of the first-off vehicle produced to the
Contractor’s Build Standard as amended through the Configuration Control
procedures of the MOD Contract, to meet the performance and reliability
requirements of the SOW and the Contractor’s Technical Description and
acceptance by IST (the Build Standard).

 

5.2                               Work shall be carried out to the satisfaction
of the Authority’s Project Manager as detailed in Box 2 of DEFFORM 111 or its
authorised representative.

 

5.3                               Any proposal by either Party to modify the
Build Standard (or any deviation) shall be notified in writing to the other in
accordance with DEF-STAN 05-57 (Configuration Management of Defence Material)
giving full details of its reasons for the proposed modification (or deviation).
Should the implementation of any proposed modification (or deviation) result in
either Party incurring costs (directly or indirectly on ordering spares,
revising literature or modifying equipment) the modification shall not be
incorporated in any Article supplied under the Agreement unless agreed by the
Parties in writing.

 

6                                         RIGHTS AND RESPONSIBILITIES

 

6.1                               FPII is hereby appointed as a sub contractor
and shall be entirely responsible for undertaking the work allocated to it as
set out in this Agreement in accordance with the terms and conditions of this
Agreement.

 

6.2                               IST shall be responsible for all aspects of
work allocated to it in accordance with Schedule 1 in accordance with the
provisions and requirements of this Agreement.

 

12

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

6.3                               Should FPII fail to complete any part of the
work or supply any of the Articles as required by this Agreement to the
reasonable satisfaction of IST (an FPII Failure), it shall be FPII’s
responsibility to rectify that FPII Failure to the reasonable satisfaction of
IST at no additional cost to IST except to the extent that and for so long as
such FPII Failure is caused by any undue delay by the Authority or any act or
omission of IST and/or NPA (or their respective agents, employees,
subcontractors or other representatives) (a Relevant FPII Dependency).

 

6.4                               FPII shall promptly notify IST when:

 

(a)                                  an FPII Failure is caused by a Relevant
FPII Dependency, providing details of the Relevant FPII Dependency; and

 

(b)                                 an FPII Failure ceases to be caused by a
Relevant FPII Dependency.

 

6.5                               IST shall include corresponding provisions to
Clauses 6.3 and 6.4 in the NPA Subcontract which will require NPA to promptly
notify IST where it relies on an act or omission of FPII (or its agents,
employees, subcontractors or other representatives) (a Relevant NPA Dependency)
to excuse its failure to complete any part of the work or supply any of the
articles as required by that agreement or to meet any of the acceptance criteria
as stated in that agreement to the reasonable satisfaction of IST (an NPA
Failure).

 

6.6                               IST shall promptly notify FPII on becoming
aware of any Relevant NPA Dependency and FPII shall use reasonable endeavours to
remedy the situation so that NPA is no longer able to rely on the Relevant NPA
Dependency as the reason for the NPA Failure.

 

6.7                               Should IST and/or NPA formally or informally
verify or express satisfaction with any design, drawing or data or if IST and/or
NPA at any stage gives any advice or makes any comment or suggestion relating to
any design, drawing or data under this Agreement, IST and/or NPA shall not
thereby incur any liability and FPII shall remain solely responsible for the
proper performance of this Agreement.

 

13

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

6.8                               Any advice offered during the course of the
Agreement by IST, NPA or the Authority, or any representative of IST, NPA or the
Authority, shall be deemed to be given without responsibility on the part of
IST, NPA or the Authority and FPII remains liable under the Agreement to produce
the Articles or perform the Services in accordance with this Agreement.

 

7                                         TECHNICAL ASSISTANCE

 

7.1                               IST may engage organisations to assist it with
this Agreement. In such circumstances, these parties shall be deemed to be
approved representatives of IST to whom FPII shall make available such
information and facilities as are necessary to enable them to fulfil their
obligations to IST.

 

7.2                               Any contract placed by IST for the services
mentioned in Clause 7.1 above shall include suitable provisions for the
protection of the confidentiality of any information released under the said
contract.

 

8                                         PRICES & GAINSHARE

 

8.1                               The prices for the Articles and Services to be
supplied by FPII to IST are firm i.e. non-variable for the duration of the
contract and excluding VAT after allowing all cash and trade discounts. The
prices shall be subject to formal price investigation by the Authority’s Cost
Assurance Services (CAS) for all Articles pursuant to Condition 7.1 of the MOD
Contract Until such time as the price investigation has been completed by CAS to
agree a firm price in accordance with DEFCON 643 and DEFCON 648A, IST shall pay:

 

(a)                                For SOR Items la), lb) and lc): the maximum
provisional prices detailed within the SOR, up to a maximum total price of
$[***] and £[***] respectively for the total quantity of 97 vehicles,
representing 80% of the total contract value for these items, upon successful
delivery of the Articles. Payment of the remaining $[***] and

 

14

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

£[***] for SOR Items la), lb) and lc) combined shall be subject to the outcome
of the CAS price investigation under the MOD Contract.

 

(b)                                 For SOR Items 2 to 26 inclusive (subject to
any options being taken): IST shall pay [***]% of the maximum provision al
prices detailed within the SOR upon successful delivery of the Articles. Payment
of the remaining [***]% for SOR Items 2 to 26 inclusive shall be subject to the
outcome of the CAS price investigation under the MOD Contract.

 

In the event that firm prices have not been agreed under the MOD Contract within
6 months of contract award, the Parties shall refer to the dispute resolution
procedures at Clause 41.

 

8.2                               All prices shall be in UK Pounds Sterling (£)
and/or US Dollars ($) in accordance with the Payment Plan and are inclusive of
all royalties, commercial agreements, license fees, and US and UK taxes, with
the exception of Value Added Tax (DEFCON 513 refers).

 

8.3                               All prices include the cost of handling,
packaging and transportation (including carriage insurance and freight) to the
point of delivery or ex-works to the consignee and the cost of compliance with
this Agreement.

 

8.4                               The prices for Items No. 1 and 2 of the SOR
includes those long lead items already agreed as part of the ITPs dated 12
February 2009 and 17 March 2009.

 

8.5                               FPII shall actively seek innovative approaches
in reducing cost. IST shall endeavour to assist FPII with this activity. In the
event FPII is able to reduce cost against that detailed in the pricing model (as
agreed by IST, NPA and FPII) and IST receives a corresponding payment under
Condition 7.5 of the MOD Contract, IST shall promptly pay such amount to FPII.

 

8.6                               FPII shall clearly record and make available
at the request of IST all costs associated with this Agreement to allow this
gainshare to be applied. Further, FPII shall at quarterly intervals produce a
detailed account of any savings made against the agreed costs. On

 

15

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

completion of the Agreement both Parties shall review such records and to the
extent that savings have been achieved the Parties shall share such savings in
the agreed ratios. IST reserves the right to deduct its share of any savings
from any outstanding sum due to FPII upon completion of the Agreement.

 

9                                         DELIVERY

 

9.1                               Notwithstanding the provisions of DEFCON 507,
as this requirement is an urgent operational requirement (a UOR), delivery is of
significant importance. All Items detailed in the SOR shall be delivered in
accordance with the Delivery Schedule.

 

9.2                               Delivery shall be included in the price of all
items.

 

9.3                               Subject to Clause 10, delivery shall be made
as follows:

 

(a)                                  SOR Items 1 a), b) and c)

 

(i)                                    shall be delivered by FPII in accordance
with the FPII Vehicle Specification to the location specified in the Delivery
Schedule subject to the following inspection process being adhered to:

 

(A)                             at IST’s reasonable discretion, an inspection of
any parts, or any performance requirements, of the Item by IST or a nominated
representative, and IST providing its prior approval for the Item to be shipped
from the United States to the United Kingdom, such approval not to be
unreasonably withheld or delayed; and

 

(B)                               at IST’s reasonable discretion, an inspection
of any parts, or any performance requirements, of the Item by IST or a nominated
representative and IST providing its prior approval for the Item to be delivered
to the location

 

16

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

specified in the Delivery Schedule, such approval not to be unreasonably
withheld or delayed;

 

provided that IST shall only withhold or delay such approval if the relevant SOR
Item does not comply with the FPII Vehicle Specification and;

 

(ii)                                 risk of any damage, theft or loss shall
rest with FPII until the base vehicle has been successfully delivered and is in
the possession of IST (or its nominee) at such location. Should the vehicle have
to be taken off such premises by FPII for remedial work, this risk shall pass
back to FPII.

 

(b)                                 SOR Items 2, 3 and 21

 

(i)                                    shall be delivered by NPA under the NPA
Sub-contract to IST at the relevant location set out in the MOD Contract or such
other location as may be agreed between IST and NPA; and

 

(ii)                                 risk of any damage, theft or loss shall
rest with NPA from such time as FPII delivers SOR Item la), lb) or 1c) in
accordance with Clause 9.3(a) above until such Items have been successfully
delivered and are in the possession of the IST and/or the Authority at such
location. Should such Items have to be taken off such premises by NPA for
remedial work, this risk shall pass back to NPA.

 

10                                  RECTIFICATION OF DEFECTS ON DELIVERY

 

10.1                         IST shall require NPA to promptly notify IST on
becoming aware of any failure of SOR Item la), lb) or 1c) to comply with the
FPII Vehicle Specification. With such notice NPA shall, to the extent reasonably
practicable, be required to provide an outline of the feasibility, timing and
costs likely to be associated with remedying the failure.

 

17

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

10.2                         Promptly on becoming aware of any such failure
(whether pursuant to a notice from NPA under Clause 10.1 or otherwise) IST shall
promptly notify FPII and FPII shall be entitled to make representations to IST.

 

10.3                         IST shall take such action as it deems reasonably
necessary to remedy such failure.

 

11                                  NOT USED

 

12                                  PAYMENT AND INVOICING

 

12.1                         All payments against this Agreement shall be made
in UK Pounds Sterling (£) or US Dollars ($) and shall be claimed in accordance
with this Clause 12. Upon completion and delivery of the Articles it is required
to deliver pursuant to Schedule 1, FPII shall submit a payment approval request
(a Payment Approval Request) to IST in respect of each payment to which it
believes itself to be entitled in accordance with this Agreement and the Pricing
Model.

 

12.2                         The Payment Approval Request shall be completed in
a manner that makes it clear, precisely what Articles payment is being claimed
for and be substantially in the form of DEFFORM 522.

 

12.3                         On receipt of a valid Payment Approval Request in
accordance with this Clause 12, IST shall seek a corresponding payment from the
Authority pursuant to the MOD Contract and shall notify FPII when it:

 

(a)                                  submits its claim for the corresponding
payment under clause 12.3 of the MOD Contract; and

 

(b)                                 receives the corresponding payment from the
Authority under the MOD Contract.

 

12.4                         On receipt of notice from IST that it has received
the corresponding payment from the Authority, FPII may submit an invoice to IST
requiring payment of the relevant amount no later than 30 days from the date of
receipt by IST of FPII’s invoice.

 

18

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

13                                  RELIABILITY AND ACCEPTANCE TRIALS

 

13.1                         The Authority plans to trial the vehicle at the
locations detailed in the SOW. Delivery of these trials shall not be construed
as a contract deliverable for FPII.

 

13.2                         FPII shall use best endeavours to support IST in
delivering the equipment, personnel, training and support necessary to
facilitate the trialling in accordance with the MOD Contract to allow the
Authority to validate and verify the vehicles and ancillaries against the
Authority’s SRD and SOW. IST reserves the right to change the location of
trialling within the UK at no additional cost.

 

14                                  FORCE MAJEURE

 

14.1                         Notwithstanding the provisions of Clause 36, if, by
reason of any acts of nature, war, hostilities or of any fire at any of the
premises of IST, FPII or those of their suppliers or the inability to obtain or
maintain any necessary import and/or export licence or consent despite having
used best endeavours to do so and providing that FPII has not infringed the
terms of any licence, FPII shall have been delayed in completing its obligations
under this Agreement, FPII shall, immediately upon becoming aware that any such
delay has been caused, give to IST notice in writing of his claim for an
extension of time for the completion of its obligations under this Agreement and
IST shall (a) allow FPII an extension of time for such completion in respect of
any delay caused by any of the circumstances before mentioned as shall be
reasonable and (b) not hold FPII liable for breach of this Agreement by reason
of such delay. Provided always that FPII shall not be entitled to any extension
of time:

 

(a)                                  unless it shall at all times have used all
reasonable endeavours to prevent any such delay and to minimise any such delay
and to do all that may be reasonably required to the satisfaction of IST to
proceed with the work; and

 

(b)                                 IST obtains a corresponding extension from
the Authority under the MOD Contract.

 

19

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

14.2                         The maximum extension of time granted under this
condition for SOR Item 1 shall be agreed between the Parties following
submission of the FPII’s written notice in accordance with Clause 14.1 above.

 

15                                  QUALITY ASSURANCE

 

15.1                           For the duration of this Agreement FPII shall
maintain its Quality Assurance (QA) process system in accordance with the
Quality Assurance Management Plan and Strategy (QMAPS) and Schedule 1 and the
following standards:

 

(a)                                  AQAP 2070 NATO Mutual Government Quality
Assurance (GQA) Process, Edition 1 dated 01 January 2004

 

(b)                                 AQAP 2110 Quality assurance requirements for
design, development and production, Edition 2 dated 01 December 2006

 

(c)                                  AQAP 2105 Requirements for deliverable
quality plans, Edition 1 dated 01 December 2005

 

(d)                                 AQAP 2210 Supplementary Software Quality
Assurance Requirement, Edition 1, dated 01 November 2006

 

(e)                                  STANAG 4107 Mutual Acceptance of Government
Quality Assurance and Usage of the Allied Quality Assurance Publications,
Edition 8 dated 06 July 2007

 

(f)                                    Defence Standard 05-61 Part 1 -
Deviations / Waivers, Issue 4 dated 26 April 2004

 

(g)                                 Defence Standard 05-61 Part 4 - Contractors
Working Parties, Issue 3 dated 25 October 2002

 

(h)                                 Defence Standard 05-57 - Configuration
management of Defence Materiel, Issue 5 dated 17 June 2005

 

20

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

(i)                                     Defence Standard 03-32 - Pre-treatment
and painting, Issue 4 dated 08 July 2005

 

(j)                                     Defence Standard 05-99 - Managing
Government Furnished Assets in Industry, Issue 3 dated 01 August 2008.

 

15.2                         All requirements of this Agreement shall be subject
to Government Quality Assurance.  The Government Quality Assurance
Representative for the purposes of this Agreement is as set out in the MOD
Contract.

 

15.3                         Any amendments made to the QMAPS during this
Agreement shall be submitted for approval and acceptance through the formal
Agreement Change Procedure at Clause 37.

 

15.4                         FPII shall use reasonable endeavours to obtain
certification to ISO 9000:2008 series of standards, or to a similar recognised
national or international third party accreditation scheme.

 

16                                  PARTS & LABOUR WARRANTY

 

16.1                         FPII acknowledges that IST is required to provide
the Authority with a parts and labour warranty in accordance with Condition 16
and Annex R of the MOD Contract (the IST Parts and Labour Warranty). In order to
enable IST to provide the IST Parts and Labour Warranty, FPII provides IST with
a warranty (on the same terms and subject to the limitations and exclusions
which apply to the IST Parts and Labour Warranty) in respect of FPIN scope of
work under this Agreement and all Articles provided by FPII under this
Agreement. At the request of IST, FPII shall perform its warranty obligations
directly to the Authority on behalf of IST.

 

16.2                         If IST incurs any financial liability under the IST
Parts and Labour Warranty, FPII shall indemnify IST in respect of the FPII
Relevant Share of such liability.

 

17                                  RELIABILITY WARRANTY

 

17.1                         FPII acknowledges that IST is required to provide
the Authority with a reliability warranty in accordance with Condition 17 and
Annex S of the MOD Contract (the IST

 

21

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

Reliability Warranty). In order to enable IST to provide the IST Reliability
Warranty, FPII provides IST with a warranty (on the same terms and subject to
the limitations and exclusions which apply to the IST Reliability Warranty) in
respect of FPII’s scope of work under this Agreement and all Articles provided
by FPII under this Agreement. At the request of IST, FPII shall perform its
warranty obligations directly to the Authority on behalf of IST.

 

17.2                         If IST incurs any financial liability under the IST
Reliability Warranty, FPII shall indemnify IST in respect of the FPII Relevant
Share of such liability.

 

18                                  GOVERNMENT FURNISHED ASSETS

 

18.1                         Where IST provides, or procures that, the Authority
provides and/or makes available free of charge to FPII any items of GFA, such
items shall be held on loan terms as may be agreed from time to time and shall
be used only in aid of the work to be carried out under this Agreement. IST
shall endeavour to keep FPII informed of any delay to the delivery of such GFA
as soon as reasonably practicable. In the event of such delay or any other
action, inaction or omission of the Authority preventing or delaying the
performance by FPII of its obligations under this Agreement. FPII shall not be
liable for such delay or failure to perform provided it provides an impact
statement to IST which demonstrates such impact is a direct result of the
Authority’s failure to provide GFA items in accordance with the MOD Contract.
Upon receipt of such impact statement and provided that such impact is directly
attributable to the Authority’s failure to provide GFA items, the Parties shall
agree a fair and reasonable Agreement Amendment.  Immediately that he is aware
of any delay in receipt of GFA, FPII shall advise IST. No other GFA shall be
issued or made available by IST as a contract dependency and IST does not
guarantee to provide any GFA which is not identified in Schedule 2. In the event
that the Parties are unable to agree the Parties shall refer to the dispute
resolution procedure under Clause 41.

 

18.2                         GFA shall not be removed from FPII’s premises
without the prior written consent of IST, except where it is necessary for the
performance of sub-contractor work. GFA issued to

 

22

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

FPII may only be used solely for the purposes of the work to be performed under
this Agreement.

 

19                                  SPECIAL JIGS, TOOLING & TEST EQUIPMENT
(S&TE)

 

FPII’s obligations under DEFCON 23 (Special Jigs, Tooling & Test Equipment) as
incorporated into this Agreement by Clause 2.1, shall also include Special Jigs,
Tooling & Test Equipment supplied by FPII under this Agreement.

 

20                                  SUB-CONTRACTING

 

20.1                         FPII shall ensure that the provisions of DEF-STAN
05-61 shall be extended to the placing and control of all subcontracts arising
from this Agreement. A copy of each subcontract shall be supplied to IST on
request.

 

20.2                         FPII shall be responsible for the management of any
sub-contractors or agents and shall accept full responsibility for their
performance. The subcontracting of any obligation under this Agreement shall not
relieve or excuse FPII from its obligations to IST in respect of the due
performance of such obligations. FPII shall be responsible to IST for the acts
or omissions of that subcontractor in relation to such subcontractor’s
performance of this Agreement shall be regarded as an act or omission of FPII.

 

20.3                         IST shall not intervene in disputes between FPII
and its subcontractors, nor shall it deal directly with any subcontractor. FPII
shall procure that in relation to such matters, all approaches to IST shall only
be made by FPII.

 

20.4                         In the event that FPII, or any of its
subcontractors or agents generate any Intellectual Property including Patents,
Registered Trade Marks and Registered Designs (and applications for the same),
copyright, design right, unregistered trade marks, know-how and confidential
information, then FPII shall enter, or where relevant shall ensure that the
sub-contractor or agent enters, into an agreement with the Authority in the form
of DEFFORM 177, Design Rights and Patents Sub-Contractors Agreement prior to
commencement of any work.

 

23

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

21                                  PROGRESS REPORTS, PROGRESS MEETINGS AND
DESIGN REVIEWS

 

21.1                         IST’s requirements for meetings, design reviews and
progress reports appertaining to Items to be delivered by FPII are detailed in
Schedule 1. Such meetings will be held either at FPII’s, NPA’s IST’s or the
Authority’s premises or if approved by IST, by telephone conference, at no cost
to IST, NPA or the Authority. Where requested by IST, FPII will be responsible
for maintaining a written record of meetings held and resultant actions for the
duration of the Agreement, and shall provide these minutes to IST no later than
5 Business Days after each meeting for subsequent agreement with IST that they
represent an accurate record of the meeting. IST shall notify FPII within 6
Business Days of their acceptability or otherwise.

 

21.2                         FPII shall ensure adequate and appropriate
representation by themselves and subcontractors as necessary, applicable to each
meeting, and that those representatives are empowered to represent the views of
FPII and make decisions.

 

21.3                         FPII shall also provide IST with any information
reasonably requested by IST to satisfy themselves that the work is proceeding to
time and performance/quality for the term of this Agreement.

 

22                                  EXPORT LICENCES FROM US GOVERNMENT

 

It shall be the sole responsibility of FPII to submit to the United States
Government in a timely manner any applications for export licences including any
United States Congressional Notification or application under the Defense
Priorities and Allocations System required to perform any of its obligations
under this Agreement.

 

23                                  CUSTOMS CLEARANCE

 

FPII shall be responsible for obtaining clearance outwards from the country of
origin and through UK customs. If delivery verification certificates are
required, it shall be the responsibility of FPII to obtain the certificates from
the point of import. IST shall use,

 

24

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

and shall procure that NPA uses, reasonable endeavours to assist FPII in
performing such obligations.

 

24                                  FPII PERSONNEL

 

24.1                         Personnel employed under this Agreement must have
appropriate qualifications and competence for the tasks on which they are
engaged and in all aspects acceptable to IST. IST may only object on reasonable
and demonstrable grounds

 

24.2                         Where so required, full details of key personnel to
be employed on this Agreement shall be made available in advance to IST on
request for confirmation of acceptability.

 

24.3                           FPII shall take all reasonable steps to avoid
changes of key personnel assigned to and accepted for work under this Agreement.
IST shall be notified in advance of any change of key personnel.

 

24.4                           FPII agrees to allocate adequate resources to
perform its obligations under this Agreement.

 

25                                  SECURITY OF MOD PROPERTY

 

25.1                         Work under this Agreement is generally classified
as RESTRICTED and an aspect of the work required under this Agreement is
classified as SECRET as defined in the Authority’s letter SUVC1/0208 to NPA
dated 4 February 2009.

 

25.2                         FPII shall confirm in writing to IST that the
definition of the classified matter has been brought to the attention of the
person(s) directly responsible for the security of the Agreement, that the
definition is understood and that measures can be/will be taken to safeguard the
classified matter and it shall immediately refer any difficulties in these
respects to IST. When submitting its response, FPII shall identify that
information which FPII believes to be in the public domain.

 

25.3                         Changes in this classification will be notified by
the Authority’s Project Manager via IST.

 

25

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

25.4                         FPII should be aware of all security implications
when performing the work under this Agreement and should take the necessary
precautions to protect its staff and premises.

 

25.5                         FPII shall be entirely responsible for the security
of all property in his possession for the purpose of the Agreement. Such
property must be effectively secured and not left unattended in any place
accessible to the public.

 

25.6                         FPII shall be responsible for ensuring the security
requirements are met to the complete satisfaction of the Authority and IST. In
the event of non compliance, the Authority and/or IST shall have the right to
withhold any further work under this Agreement until such time as security
requirements are complied with.

 

26                                  MARKING OF ARTICLES

 

26.1                         FPII shall supply and fit vehicle identification
plates in accordance with Schedule 1.

 

26.2                         IST shall procure that NPA supplies and fits
modification plates in accordance with Schedule 1 of the NPA Sub-contract.

 

27                                  REGISTRATION PLATES AND ALLOCATION OF
REGISTRATION NUMBERS

 

27.1                         IST shall procure that NPA supplies and fits
registration. IST shall apply for registration numbers, in writing, 28 days
before they are required to:

 

WOLFHOUND Project Manager

Protected Mobility Team

Defence Equipment & Support

Spruce 3a, #1302

MOD Abbey Wood

Bristol

BS34 8JH

 

26

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

27.2                         Prior to consignment of the vehicles, FPII shall
notify the allocation of vehicle registration numbers to chassis and engine
numbers as appropriate to the address outlined above.

 

28                                  SUPPLIER DEVELOPMENT SCHEME – SUPPLIER AND
CUSTOMER PERFORMANCE MEASUREMENT

 

FPII and IST agree to monitor performance under this Agreement in such a way as
to enable IST to comply with clause 28 of the MOD Contract.

 

29                                  PUBLICITY

 

Any announcement; or the content of any announcement, regarding this Agreement
shall be subject to agreement by IST.

 

30                                  POTENTIAL HAZARD - RESPIRABLE DUST ON
EQUIPMENT RETURNED FROM THEATRE

 

30.1                         Some equipment being returned from theatre to UK
for servicing and maintenance may be contaminated with dust potentially
containing respirable crystalline silica. Maintenance, servicing and
refurbishment activities that disturb this dust carry with them the potential to
expose those undertaking the task to airborne dust containing respirable
crystalline silica.

 

30.2                         FPII shall ensure that exposure to hazardous
substances must be adequately controlled and, for substances assigned a
Workplace Exposure Limit (WEL), exposure does not exceed the WEL. Respirable
crystalline silica has been assigned an 8 Hr time weighted average WEL of 0.1
mg/M3.

 

30.3                         Processes that actively generate airborne dust,
such as use of compressed air lines, should be avoided. Cleaning techniques that
minimise generation of airborne dust include wet or vacuum cleaning. If this is
not reasonably practicable or does not reduce exposure sufficiently then use of
enclosures and/or properly designed exhaust ventilation systems —

 

27

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

supplemented by respiratory protective equipment — may be necessary. The
provision of respiratory protective equipment on its own as a control measure is
unlikely to be acceptable.

 

30.4                         The Health and Safety Executive (HSE) recommends
that risk assessments for silica follow the “special” control approach as laid
out in their guidance sheet G400, further information on dealing with respirable
silica can be obtained from the HSE and from the British Occupational Hygiene
Society.

 

30.5                         FPII shall forward this information to any
companies in his supply chain that are involved in any activity, e.g. repair,
servicing, maintenance, refurbishment, disposal, etc., of the equipment(s),
sub-systems, and/or components, that may disturb any dust on such items.

 

31                                  CONTRACTOR ON DEPLOYED OPERATIONS (CONDO)

 

31.1                         In the event IST tasks FPII to provide field
support representatives (FSRs), the Parties shall provide CONDO services in
accordance with DEFCON 697 and DEF-STAN 05-129.

 

31.2                         The quantities of FSRs detailed in Schedule 1 are
indicative based on the fleet quantities of WOLFHOUND vehicles. The range of
quantities under SOR Items 20(a) and 20(b) shall be agreed between IST and FPII
prior to submission by IST of the FSR scoping study report in accordance with
the MOD Contract and the exact quantities within that range will be agreed
between IST and FPII following IST’s agreement with the Authority.

 

32                                  RISK

 

32.1                         FPII, NPA and IST shall undertake joint risk
management in accordance with the Schedule 1 and the joint ROMP. The joint risk
register shall be used to capture all programme risks with the respective owner
being responsible for managing their own risks.

 

28

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

32.2                         IST’s acceptance of the ROMP does not imply
acceptance of any slippage, additional cost, or performance shortfall identified
in any risk assessment. Similarly any statement on risk ownership is without
prejudice to the adjudication of liability in the case of any event arising.
Nothing contained in Schedule 1 shall reduce FPII’s commitment to meet the
requirements of this Agreement.

 

33                                  OPTION TO PURCHASE FURTHER ITEMS

 

Where the Authority exercises its right to purchase further Items under
Condition 33 of the MOD Contract, FPII shall perform its scope of work under
this Agreement so as to enable IST to perform its obligations under the MOD
Contract in respect of those further Items.

 

34                                  ENTIRE AGREEMENT

 

34.1                         Subject to Clause 19, this Agreement and its
Schedules and attachments constitute the entire understanding and agreement
between the Parties and supersedes all previous agreements and understandings
between the Parties with respect to the matters referred to herein.

 

34.2                         The Parties acknowledge and agree that this
Agreement has not been entered into in reliance, in whole or part, on any
statement, representation, warranty or understanding (whether negligently or
innocently made) by any person (whether a party or otherwise) except those
expressly set out in this document.

 

35                                  DATA HANDLING

 

35.1                         FPII shall (and shall procure that any of its staff
involved in the provision of this Agreement) be registered under the Data
Protection Act 1998 (DPA) and both Parties will duly observe all their
obligations under the DPA which arise in connection with this Agreement.

 

29

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

35.2                          Notwithstanding the general obligation in Clause
35.1 above, where FPII is processing personal data (as defined by the DPA) as a
data processor for IST or the Authority (as defined by the DPA) FPII shall
ensure that it has in place appropriate technical and organisational measures to
ensure the security of the personal data (and to guard against unauthorised or
unlawful processing of the personal data and against accidental loss or
destruction of, or damage to, the personal data), as required under Seventh Data
Protection Principle in Schedule 1 to the DPA; and

 

(a)                                  provide IST and the Authority with such
information as IST and/or the Authority may reasonably require to satisfy itself
that FPII is complying with its obligations under the DPA;

 

(b)                                 promptly notify IST of any breach of the
security measures required to be put in place pursuant to Clause 35.2, and

 

(c)                                  ensure that it does nothing knowingly or
negligently which places IST and/or the Authority in breach of its obligations
under the DPA.

 

35.3                         The provisions of this Clause shall apply during
the continuance of this Agreement and indefinitely after its expiry or
termination.

 

36                                  DEFAULT

 

36.1                         This Agreement shall terminate automatically on the
termination of the MOD Contract.

 

36.2                         Following a Contractor Default (as defined under
the MOD Contract), FPII shall use best endeavours to assist IST in performing
its obligations under Condition 37 of the MOD Contract, including but not
limited to providing information and assisting in remedying the breach.

 

36.3                         Condition 37 of the MOD Contract shall be
incorporated into this Agreement, save that:

 

(a)                                  references to “the Authority” shall be
substituted by “IST”, “the Contractor” by “FPII” and “Condition” by “Clause”;
and

 

30

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

(b)                                 such incorporated provision shall only apply
at such times when there is no subsisting Contractor Default under the MOD
Contract. Where FPII and/or IST are exercising the rights under this Clause 36.3
and a Contractor Default occurs under the MOD Contract, all rights and
obligations under such incorporated provision shall be suspended.

 

37                                  AGREEMENT AMENDMENT PROCEDURE

 

37.1                          This Agreement may only be amended (or changed)
with the written authority of IST in accordance with the following Agreement
change procedure (Agreement Change Procedure).

 

37.2                          Proposals for a change to this Agreement shall be
submitted to IST on a Change Proposal Form.

 

37.3                          For each and every proposed change affecting the
existing Agreement price, Firm Price quotations in accordance with Clause 8 with
a validity of at least 6 months shall be submitted to IST by FPII with each
Change Proposal Form. All quotations submitted shall be accompanied with an
analysis showing the way in which FPII has built up the price under the
following headings:

 

(a)                                  Direct Labour (man hours and wage rates);

 

(b)                                 Overheads;

 

(c)                                  Materials;

 

(d)                                 Sub-contracted work;

 

(e)                                  Special Jigs, Tools, etc; and

 

(f)                                    Profit.

 

31

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

37.4                         IST will then either authorise FPII to proceed,
withdraw the change or the Parties will agree upon an alternative understanding
of the change for FPII to proceed upon.

 

37.5                         When a Change Proposal Form is completed in all its
terms, it may be signed by an authorised representative of FPII and IST as
indicating the correctness of the information contained therein. Following this
action, at IST’s discretion, a formal amendment to this Agreement (an Agreement
Amendment) may be offered by IST.

 

37.6                         Any alteration or change discussed between the
representatives of FM and IST which is not:

 

(a)                                  formalised under an Agreement Amendment
approved by IST, NPA and FPII;

 

(b)                                 otherwise confirmed in writing by IST, NPA
and FPII; or

 

(c)                                  approved pursuant to Clause 6.9 of the JVA,

 

is not authorised under this Agreement.

 

38                                  LIQUIDATED DAMAGES

 

38.1                         Where IST becomes liable to pay liquidated damages
under the MOD Contract, the Parties agree to apportion liability for such
liquidated damages in accordance with the methodology set out in this Clause 38.
Such apportionment pursuant to this Clause 38 shall be subject to adjustment
pursuant to the allocation of liability provision at Clause 40 to reflect the
causes of the non-conformance of SOR Items with the requirements of the MOD
Contract.

 

38.2                         In respect of the delivery by FPII of a base
vehicle in accordance with SOR Item 1 (a) and (b) (an FPII Base Vehicle):

 

(i)                                     “Actual FPII Delivery Date” means the
actual date of delivery of the relevant FPII Base Vehicle by FPII to IST in
accordance with Clause 9.3(a);

 

32

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

(ii)                                “Scheduled FPII Delivery Date” means the
scheduled date of delivery of the relevant FPII Base Vehicle by FPII to IST, as
set out in Schedule 1 to this Agreement and as may be extended in accordance
with Clause 14; and

 

(iii)                             “FPII Delay Day” means, in respect of a FPII
Base Vehicle, each calendar day from and including the Scheduled FPII Delivery
Date until but excluding the Actual FPII Delivery Date;

 

38.3                         In respect of the delivery by NPA of a integrated
base vehicle in accordance with SOR Item 2 (an NPA Integrated Vehicle):

 

(i)                                   “Actual NPA Delivery Date” means the
actual date the relevant NPA Integrated Vehicle is accepted in accordance with
Clause 11 of the NPA Subcontract;

 

(ii)                                “Scheduled NPA Delivery Date” means the
scheduled date of delivery of the relevant NPA Integrated Vehicle by NPA to IST,
as set out in Schedule 1 to this Agreement and as may be extended in accordance
with Clause 14; and

 

(iii)                             “NPA Delay Day” means, in respect of an NPA
Integrated Vehicle, each calendar day from and including the Scheduled NPA
Delivery Date until but excluding the Actual NPA Delivery Date;

 

38.4                         For the purposes of this Clause 38 “Total Delay
Days” shall mean the sum of:

 

(i)                                     the aggregate NPA Delay Days; and

 

(ii)                                  the aggregate FPII Delay Days.

 

(b)                                 For the purposes of Clause 40, FPII shall be
deemed to have been responsible for a percentage (FPII Percentage) equal to the
following:

 

33

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

 

 

 

Aggregate of FPII Delay Days

 

FPII Percentage

=

Total Delay Days

 

(c)                                  For the purposes of Clause 40, NPA shall be
deemed to have been responsible for a percentage (“NPA Percentage”) equal to the
following:

 

 

 

 

Aggregate of NPA Delay Days

 

NPA Percentage

=

Total Delay Days

 

39                                  INTELLECTUAL PROPERTY RIGHTS

 

The Parties shall comply with the provisions of Schedule 3.

 

40                                  ALLOCATION OF LIABILITY BETWEEN SUBCONTRACTS

 

40.1                           IST and FPII acknowledge that:

 

(a)                                  this Agreement is a flow-down of certain of
IST’s obligations under the MOD Contract;

 

(b)                                 IST has also entered into the NPA
Subcontract to effect a flow-down of some of IST’s other obligations under the
MOD Contract;

 

(c)                                  IST may:

 

(i)                                   become liable to the Authority in respect
of the subject matter of the MOD Contract whether by claim for payment by IST,
by way of set-off or otherwise; and/or

 

(ii)                                incur other increased costs, losses or
liabilities,

 

in each case as a result of the actions or omissions of either or both of FPII
and NPA (an IST Liability); and

 

34

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

(d)                                 the approval or acceptance by IST or the
Authority of delivery of an Item shall not, of its own right, be conclusive
evidence for the purposes of this Clause 40.

 

40.2                           Promptly after IST becomes aware of any IST
Liability, IST shall:

 

(a)                                  notify FPII and NPA in writing of such IST
Liability;

 

(b)                                 convene a meeting of IST, NPA and FPII to
discuss the IST Liability; and

 

(c)                                  provide to FPII and NPA such information as
is available to IST (following requests to the Authority for further information
if required) in relation to the background of the IST Liability.

 

40.3                           IST shall retain control of the defence of any
claim by the Authority in relation to an IST Liability but shall take into
account the representations of FPII and NPA in defending such claim.

 

40.4                           IST, NPA and FPII shall use reasonable endeavours
to agree the respective portion of the IST Liability which results from each of:

 

(a)                                  FPII’s breach of its obligations under this
Agreement and/or negligence and/or wilful misconduct (the FPII Relevant Share);

 

(b)                                 NPA’s breach of its obligations under the
NPA Subcontract and/or negligence and/or wilful misconduct (the NPA Relevant
Share); and/or

 

(c)                                  any other reasons, including but not
limited to, IST’s breach of any obligation under the MOD Contract which it does
not sub-contract to FPII under this Agreement or to NPA under the NPA
Subcontract (the IST Relevant Share),

 

(each a Relevant Share) where the negligence or wilful misconduct of any
subcontractor, agent, employee, officer or representative of FPII or NPA shall
be deemed to be negligence or wilful misconduct of FPII or NPA respectively.

 

35

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

40.5                           Where each of IST, FPII and NPA agree the
Relevant Shares, FPII shall pay the FPII Relevant Share and NPA shall pay the
NPA Relevant Share to IST within 5 Business Days of such agreement.

 

40.6                           Where IST, FPII and NPA cannot agree the Relevant
Shares within 20 Business Days of IST notifying FPII and NPA in accordance with
Clause 40.2:

 

(a)                                  IST may serve written notice on NPA and
FPII requiring each of NPA and FPII to pay a provisional amount equal to 50% of
the IST Liability (a Provisional Relevant Share) to IST within 5 Business Days
of such notice, in which case NPA and IST shall pay such Provisional Relevant
Shares within such period; and

 

(b)                                 any of IST, NPA or FPII may refer the
determination of each Relevant Share (the Relevant Share Determination) to
dispute resolution in accordance with Clause 41.

 

41                                  DISPUTE RESOLUTION

 

41.1                           Unless the Parties agree that such dispute shall
be:

 

(a)                                  resolved by arbitration in accordance with
DEFCON 530 jointly with a dispute between IST and the Authority under the MOD
Contract; or

 

(b)                                 otherwise resolved by arbitration,

 

any dispute arising out of or in connection with this Agreement, including any
question regarding its existence, validity or termination, shall be referred to
and finally resolved pursuant to this Clause 41.

 

41.2                           The governing law of this Agreement shall be the
substantive law of England and Wales.

 

41.3                           IST undertakes to FPII that it will include in
the NPA Subcontract provisions which are identical to Clauses 40 and 41 of this
Agreement, other than name changes to reflect that fact that NPA and not FPII is
party to the NPA Subcontract.

 

36

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

41.4                         Subject to Clause 41.7 no party shall commence any
court proceedings until the procedures in Clause 41.4 to Clause 41.6 have been
completed.

 

41.5                         No party shall be entitled to suspend the
performance of its undisputed obligations under this agreement merely by reason
of the reference of any dispute to the dispute resolution procedure contained in
this Clause.

 

41.6                         The Parties shall attempt in good faith to resolve
the dispute by a procedure of mediation in accordance with the Centre for
Effective Dispute Resolution mediation rules or Model Mediation Procedure in
force at the commencement of the mediation, (or in the event that the Centre for
Effective Dispute Resolution has ceased to exist as at the time of the
commencement of the mediation, mediation rules or a model mediation procedure
offered by any other body offering commercial mediation services which shall be
selected by the party initiating or pursuing the dispute), which procedure shall
be commenced within 10 Business Days of written notification by any party to the
other that it wishes to initiate mediation (“Notification”) (or longer if so
agreed by the Parties). In the event that any provision of such mediation
rules or model mediation procedure conflicts with any provision of this Clause
the provisions of this Clause shall take precedence. In the event that any
timescales contained in such mediation rules or model mediation procedure
conflicts with the timescales referred to in this Clause the timescales
contained in such mediation rules or model mediation procedure shall be amended
accordingly such that the timescales referred to in this Clause shall be adhered
to.

 

41.7                         In the event that resolution of the dispute is
achieved in consequence of such mediation procedure, such resolution shall be
reduced to writing and, once it is signed by the duly authorised representatives
of the Parties, shall be binding on the Parties. Unless concluded by a written
legally binding agreement all discussions and negotiations connected with the
mediation procedure referred to in Clause 41.4 shall be conducted in confidence
and without prejudice to the rights of the Parties in any future legal or other
proceedings. Nor may such matters be produced or relied upon in evidence in any
such proceedings.

 

37

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

41.8                         If any dispute to which this Clause relates is not
resolved by the mediation procedure referred to in Clause 41.4 and Clause 41.5
within a period off 20 Business Days from Notification (or longer if so agreed
by the Parties), the mediation procedure shall be terminated and, unless the
party initiating or pursuing the dispute withdraws the dispute, the dispute
shall be referred to the High Court of England and Wales.

 

41.9                         The dispute resolution process contained in this
Clause 41 shall not impose any precondition on any party or otherwise prevent or
delay any party from commencing proceedings in any court of competent
jurisdiction in relation to any dispute in which the party requires an order
(whether interlocutory or final) restraining the other party from doing any act
or compelling the other party to do any act.

 

42                                  RELIEF FROM OBLIGATIONS AND ADDITIONAL
PAYMENTS

 

IST shall not be required to grant FPII any relief from its obligations or make
any additional payments to FPII in each case under this Agreement until, and to
the extent that, IST obtains equivalent relief from its corresponding
obligations and receives any corresponding additional payments under the MOD
Contract.

 

43                                  ANCILLARY SERVICES

 

43.1                         If FPII provides any services to IST other than
those services strictly necessary for the supply of the Articles and provision
of the Services (for example but not limited to human resources support or IT
services) (“Ancillary Services”) and the Ancillary Services are anticipated in
this Agreement, then the Ancillary Services will be charged to IST at cost (such
cost, or the basis on which such costs shall be calculated, to be agreed in
writing in advance between IST and FPII following a review of documents
evidencing that cost).

 

38

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

44                                  COUNTERPARTS

 

44.1                         This Agreement may be executed in any number of
counterparts, each of which is an original and which together have the same
effect as if each Party had signed the same document.

 

EXECUTION

 

The Parties have shown their acceptance of the terms of this Agreement by
executing it at the end of the Schedules.

 

39

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

SCHEDULE 1

 

Statement of Work

1                                         FPII OBLIGATIONS

 

1.1                                 FPII shall perform, on behalf of IST, the
obligations set out in the table below in paragraph 3 below for which FPII is
stated to be the “Party Responsible”, including the CDRLs listed on the same row
of the table. (the FPII Obligations).

 

1.2                                 FPII shall support IST in the performance of
the obligations set out in the table below in paragraph 3 below for which IST is
stated to be the “Party Responsible” (the IST Obligations) to enable IST to meet
its corresponding obligation under the MOD Contract. Such support shall include,
but not be limited to:

 

(a)                                  providing accurate technical and commercial
information to IST in accordance with a timetable agreed with IST or otherwise
on a timely basis;

 

(b)                                 using reasonable endeavours to agree with
IST and NPA those documents which IST is required to provide to the Authority;
and

 

(c)                                  performing such scope of work as is
attributed to FPII in the Pricing Model.

 

1.3                                 FPII acknowledges that the SOW may be
amended under the MoD Contract (MOD Amendment) and agrees that in the case of an
MoD Amendment this Agreement shall be amended to:

 

(a)                                  reflect a flow-down of the MOD Amendment;
and/or

 

(b)                                 introduce an additional level of detail in
relation to the scope of requirements under this Agreement.

 

2                                         IST OBLIGATIONS

 

IST shall perform the IST Obligations.

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

3                                         TABLE OF OBLIGATIONS

 

Table 1: SOR and SOW Obligations

 

Obligation

 

Delivery Date

 

Party
Responsible

 

CDRL

A. SOR

 

 

 

 

 

 

1. Provision of WOLFHOUND base vehicles to production standard in the following
variants:

 

a)              Patrol Vehicles

 

b)             Military Working Dog Support Vehicles (MWDSU)

 

c)              Patrol vehicles for trials and testing

 

See Table 2 titled “Vehicle Delivery Schedule & Utilisation” at the end of this
Schedule.

 

FPII

 

1, 2, 3

 

 

 

 

 

 

 

2. Provision of WOLFHOUND integrated vehicles to Theatre Entry Standard (TES) in
the following variants:

 

a)              Patrol Vehicles

 

b)             Military Working Dog Support Unit (MWDSU) Vehicles

 

c)              Patrol vehicles for trials and testing

 

See Table 2 titled “Vehicle Delivery Schedule & Utilisation” at the end of this
Schedule.

 

NPA

 

3, 5, 6

 

 

 

 

 

 

 

3. Provision of Technical Design Packs for the WOLFHOUND vehicle variants at
Items 2a and 2b above

 

12 March 2010

 

NPA

 

4

 

 

 

 

 

 

 

4. Provision of the following AESP technical publications covering the WOLFHOUND
vehicle variants at Items 2a and 2b above:

 

a)              Cat 101 - Purpose and Planning Information

 

19 October 2009

 

IST

 

21

 

41

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

Obligation

 

Delivery Date

 

Party
Responsible

 

CDRL

b)             Cat 111 - Equipment Support Policy Directive (supplied by the
Authority)

 

c)              Cat 201 — Operating Information

 

d)             Cat 421 — Installation Instructions and Preparation for Special
Environments (VIKs)

 

e)              Cat 512 — Failure Diagnosis

 

f)                Cat 522 — Maintenance Instructions

 

g)             Cat 532 — Inspection Standards

 

h)             Cat 601 — Maintenance Schedules

 

i)                 Cat 711/721 — Illustrated Parts Catalogues/Commercial Parts
Lists

 

j)                 Cat 741/751 — Complete Equipment Schedule (Simple Equipment)/
(Complex Equipment)

 

k)              Cat 811— Modification Instructions

 

 

 

 

 

 

 

 

 

 

 

 

 

5. Supply of Certificate of Conformity (C of C) with the production of one copy
of the AESP technical publications above

 

19 October 2009

 

IST

 

22

 

 

 

 

 

 

 

6. Provision of Support & Test Equipment — Complete Equipment Schedule (CES) for
the WOLFHOUND vehicle variants at Item 2a and 2b above

 

Phased delivery to support vehicle delivery schedule

 

IST

 

23

 

 

 

 

 

 

 

7. Provision of Support & Test Equipment— Special Tools & Test Equipment (STTE)
for the WOLFHOUND vehicle variants at

 

7 packs delivered 21 September 2009

 

IST

 

24

 

42

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

Obligation

 

Delivery Date

 

Party
Responsible

 

CDRL

Item 2a and 2b above

 

 

 

 

 

 

 

 

 

 

 

 

 

8. Provision of Initial Supply of Spares to support 97 vehicles for 1 year
duration

 

Phased delivery as available up to ISD

 

IST

 

13

 

 

 

 

 

 

 

9. Supply of Documentation for NATO Codification

 

4 February 2010

 

IST

 

14

 

 

 

 

 

 

 

10. Supply of Initial Equipment Repairables List

 

14 January 2010 (for ISD)

 

IST

 

15

 

 

 

 

 

 

 

11. Provision of Train the Trainer (Operator) courses for the WOLFHOUND vehicle
variants at Items 2a and 2b above

 

19 October 2009

 

IST

 

17

 

 

 

 

 

 

 

12. Provision of re-usable training package (Operator Train the Trainer Package)

 

19 October 2009

 

IST

 

19

 

 

 

 

 

 

 

13. Provision of Train the Trainer (Maintainer) courses for the WOLFHOUND
vehicle variants at Items 2a and 2b above

 

19 October 2009

 

IST

 

18

 

 

 

 

 

 

 

14. Provision of re-usable training package (Maintainer Train the Trainer
Package)

 

19 October 2009

 

IST

 

20

 

 

 

 

 

 

 

15. Provision of the following for trials and testing (see para 2.18 of the
SOW):

 

See “90% Integrated Master Schedule” in the MOD Contract for detail.

 

IST

 

 

 

 

 

 

 

 

 

15(a) Document the readiness of the TES vehicle to be trialled

 

27 October 2009 (Blast and Ballistics Trials Vehicle) and 18 December 2009 (User
Trials Vehicles)

 

IST

 

31

 

43

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

Obligation

 

Delivery Date

 

Party
Responsible

 

CDRL

15(b) Provision of training, material and Documentation

 

19 October 2009

 

IST

 

32

 

 

 

 

 

 

 

15(c) Provision of spares support

 

12 October 2009

 

IST

 

40

 

 

 

 

 

 

 

15(d) Blast and Ballistic Test Specification

 

18 August 2009

 

IST

 

42

 

 

 

 

 

 

 

15(e) Blast and Ballistic Test Report

 

19 January 2010

 

IST

 

43

 

 

 

 

 

 

 

15(f) Option price for 1 Representative Blast Vehicle

 

29 April 2009

 

IST

 

 

 

 

 

 

 

 

 

16. Provision of the following Tests, Reports and Documentation:

 

See “90% Integrated Master Schedule” in the MOD Contract for detail.

 

IST

 

 

 

 

 

 

 

 

 

16(a) Monthly Progress Reports

 

Monthly

 

IST

 

29

 

 

 

 

 

 

 

16(b) EMC trials Report

 

1 May 2009 (Base vehicles) and 16 November 2009 (Integrated vehicle)

 

IST

 

7

 

 

 

 

 

 

 

16(c) Field Support Representative (FSR) Scoping Study Report

 

Tba

 

IST

 

16

 

 

 

 

 

 

 

16(d) Obsolescence Report

 

Tba

 

IST

 

25

 

 

 

 

 

 

 

16(e) Disposal Report

 

Tba

 

IST

 

26

 

 

 

 

 

 

 

16(f) Factory Acceptance Test (FAT) and supporting Report

 

With vehicle deliveries

 

IST

 

34

 

 

 

 

 

 

 

16(g) UK Type Approval Report

 

13 November 2009

 

IST

 

35

 

 

 

 

 

 

 

16(h) JADTEU Transportability and Tie Down Schemes

 

Tba

 

IST

 

36

 

 

 

 

 

 

 

16(i) Logistic Support Analysis Reports

 

Tba

 

IST

 

12

 

 

 

 

 

 

 

17. Provision of the following Plans and

 

See “90% Integrated

 

IST

 

 

 

44

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

Obligation

 

Delivery Date

 

Party
Responsible

 

CDRL

Documentation:

 

Master Schedule” in the MOD Contract for detail.

 

 

 

 

 

 

 

 

 

 

 

17(a) Quality Management Plan and Strategy (QMAPS) document

 

2 April 2009

 

IST

 

27

 

 

 

 

 

 

 

17(b) Programme Management Plan

 

2 April 2009

 

IST

 

28

 

 

 

 

 

 

 

17(c) Configuration Management Plan

 

2 April 2009

 

IST

 

37

 

 

 

 

 

 

 

17(d) Joint Risk and Opportunity Management Plan (ROMP)

 

2 April 2009

 

IST

 

38

 

 

 

 

 

 

 

17(e) Integrated Support Plan and updates

 

Tba

 

IST

 

9

 

 

 

 

 

 

 

17(f) ILS Element Plans and updates

 

Tba

 

IST

 

10

 

 

 

 

 

 

 

17(g) Logistic Support Analysis (LSA) Plan and updates

 

Tba

 

IST

 

11

 

 

 

 

 

 

 

17(h) Joint Risk Register

 

2 April 2009

 

IST

 

39

 

 

 

 

 

 

 

17(i) Government Furnished Assets (GFA) List

 

2 April 2009

 

IST

 

41

 

 

 

 

 

 

 

18. Provision of or attendance at the following Meetings and Reviews:

 

 

 

IST

 

 

 

 

 

 

 

 

 

18(a) Design Reviews and provision of minutes

 

As and when required

 

IST

 

33

 

 

 

 

 

 

 

18(b) 1LS Review Meetings and Minutes

 

As and when required

 

IST

 

8

 

 

 

 

 

 

 

18(c) Monthly Progress Meetings and secretarial activities including the
provision of minutes

 

Monthly

 

IST

 

30

 

 

 

 

 

 

 

19. Option prices for additional quantities of Patrol Vehicles to Theatre Entry
Standard (TES) and date by which these

 

n/a

 

IST

 

 

 

45

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

Obligation

 

Delivery Date

 

Party
Responsible

 

CDRL

options must be exercised:

 

UK Financial Year 2009/2010

 

a)              1-50

 

b)             51-150

 

c)              151+

 

UK Financial Year 2010/2011

 

a)              1-50

 

b)             51-150

 

c)              151+

 

UK Financial Year 2011/2012

 

a)              1-50

 

b)             51-150

 

c)              151+

 

 

 

 

 

 

 

 

 

 

 

 

 

20. Indicative quantities and prices for FSR’s based on the fleet quantities of
WOLFHOUND vehicles, for operation (See Para 2.6.6 of SOW) to be confirmed
following FSR Scoping Study Report:

 

a)              In the UK — 2 FSRs

 

b)             On Operational Deployment — 8 FSRs

 

Tba

 

IST

 

 

 

 

 

 

 

 

 

21. Design of Integration of Wolfhound Vehicle to TES

 

 

 

NPA

 

 

 

 

 

 

 

 

 

22. Option prices for Supply and Fit of

 

Tba

 

IST

 

 

 

46

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

Obligation

 

Delivery Date

 

Party
Responsible

 

CDRL

Selex Drivers Night Vision System (DNVS) in a configuration similar to that of
Mastiff for WOLFHOUND vehicle variants at Items 2a and 2b above

 

 

 

 

 

 

 

 

 

 

 

 

 

23. Parts & Labour Warranty in accordance with Annex R to Contract for one year
duration

 

Tba

 

IST

 

 

 

 

 

 

 

 

 

24. Reliability Warranty in accordance with Annex S to Contract for one year
duration

 

Tba

 

IST

 

 

 

 

 

 

 

 

 

25. Air transportation of 2 WOLFHOUND vehicles from the US to the UK

 

Tba

 

FPII

 

 

 

 

 

 

 

 

 

26. Option prices of Safety Case and Environmental Appraisal for WOLFHOUND
vehicle variants at Items 2a and 2b above

 

Tba

 

IST

 

 

 

 

 

 

 

 

 

B. SOW

 

 

 

 

 

 

 

 

 

 

 

 

 

2.1 Vehicles

 

 

 

FPII

 

1, 2

 

 

 

 

 

 

 

2.2 Design Activities

 

 

 

NPA

 

4, 34

 

 

 

 

 

 

 

2.3 Integration Activities

 

 

 

FPII to inspect NPA to acceptance inspection

 

5, 6, 35

 

 

 

 

 

 

 

2.4 UK Eyes Only (UKEO) List X Requirements

 

 

 

NPA

 

 

 

 

 

 

 

 

 

2.5 Electromagnetic compatibility (EMC)

 

 

 

IST

 

7

 

 

 

 

 

 

 

2.6 Integrated Logistics Support (ILS)

 

 

 

IST

 

 

 

 

 

 

 

 

 

2.6.1 ILS Reviews

 

 

 

IST

 

8

 

47

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

Obligation

 

Delivery Date

 

Party
Responsible

 

CDRL

2.6.2 Integrated Support Plan (ISP)

 

 

 

IST

 

9

 

 

 

 

 

 

 

2.6.3 ILS Element Plans

 

 

 

IST

 

10

 

 

 

 

 

 

 

2.6.4 Logistics Support Analysis (LSA)

 

 

 

IST

 

11, 12

 

 

 

 

 

 

 

2.6.5 Supply Support

 

 

 

IST

 

 

 

 

 

 

 

 

 

2.6.5.1 Spares

 

 

 

IST

 

13, 14

 

 

 

 

 

 

 

2.6.5.2 Repairables

 

 

 

IST

 

15

 

 

 

 

 

 

 

2.6.5.3 Packaging

 

 

 

IST

 

 

 

 

 

 

 

 

 

2.6.6 Manpower

 

 

 

IST

 

16

 

 

 

 

 

 

 

2.6.7 Legislation

 

 

 

IST

 

 

 

 

 

 

 

 

 

2.7 Training

 

 

 

IST

 

 

 

 

 

 

 

 

 

2.7.1 Operator

 

 

 

IST

 

17, 19

 

 

 

 

 

 

 

2.7.2 Maintainer

 

 

 

IST

 

18, 20

 

 

 

 

 

 

 

2.8 Technical Publications

 

 

 

IST

 

21, 22

 

 

 

 

 

 

 

2.9 Support & Test Equipment

 

 

 

IST

 

 

 

 

 

 

 

 

 

2.9.1 Complete Equipment Schedule (CES)

 

 

 

IST

 

23

 

 

 

 

 

 

 

2.9.2 Special Tools and Test Equipment (SITE)

 

 

 

IST

 

24

 

 

 

 

 

 

 

2.10 Obsolescence

 

 

 

IST

 

25

 

 

 

 

 

 

 

2.11 Disposal

 

 

 

IST

 

26

 

 

 

 

 

 

 

2.12 Configuration Management

 

 

 

IST

 

38

 

 

 

 

 

 

 

2.13 Quality Management

 

 

 

IST

 

27

 

 

 

 

 

 

 

2.14 Transportability

 

 

 

IST FPII — air NPA - road

 

36, 37

 

 

 

 

 

 

 

2.15 Programme Management

 

 

 

IST

 

28, 29, 30

 

 

 

 

 

 

 

2.16 Risk Management

 

 

 

IST

 

39, 40

 

 

 

 

 

 

 

2.17 Safety Case and Environmental

 

 

 

IST

 

 

 

48

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

Obligation

 

Delivery Date

 

Party
Responsible

 

CDRL

Appraisal

 

 

 

 

 

 

 

 

 

 

 

 

 

2.18 Trials Support

 

 

 

IST FPII — base vehicle NPA - integration

 

 

 

 

 

 

 

 

 

2.18.1 Vehicle Trials

 

 

 

 

 

3, 32, 33, 41

 

 

 

 

 

 

 

2.18.2 Blast and Ballistic Trials

 

 

 

 

 

43, 44

 

 

 

 

 

 

 

6. Government Furnished Assets (GFA)

 

 

 

 

 

42

 

49

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

Table 2: Vehicle Delivery Schedule & Utilisation

 

TSV (H) Wolfhound Vehicle Delivery Schedule *2

 

Despatch from Ladson, US

 

 

 

 

 

 

 

Delivery into UK service

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(90% dates)

 

Batch
No

 

Vehicle
Nos

 

Batch
Size

 

Delivered to
date

 

Despatch date
(ex-Ladson) and
delivery date to
IST in UK *3

 

Delivery to
IST in
accordance
with Clause
9.3(a) of FPII
Subcontract

 

Batch
No

 

Vehicle
Nos

 

Batch
Size

 

Delivered to
date

 

Delivery date to
Bicester or
Ashchurch) in
accordance with
Clause 9.3(b) of
FPII sub-
contract *3, accommodating
NPA dates *4

 

Key
Dates

 

US1

 

V1-2

 

2

 

2

 

25-Mar-09

 

1 Apr 09

 

Del1

 

V4-9

 

6

 

6

 

04-Nov-09

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

US2

 

V3-9

 

7

 

9

 

15-Apr-09

 

12 May 09

 

Del2

 

V10-23

 

14

 

20

 

25-Nov-09

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

US3

 

V10-23

 

14

 

23

 

30-apr-09

 

27 May 09

 

Del3

 

V24-37

 

14

 

34

 

08-Dec-09

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

US4

 

V24-37

 

14

 

37

 

15-May-09

 

11 Jun 09

 

Del4

 

V38-51

 

14

 

48

 

04-Jan-10

 

IOC=04-Dec-09

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

US5

 

V38-51

 

14

 

51

 

01-Jun-09

 

1 Jul 09

 

Del5

 

V52-65

 

14

 

62

 

11-Jan-10

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

US6

 

V52-65

 

14

 

65

 

15-Jun-09

 

12 Jul 09

 

Del6

 

V66-79

 

14

 

76

 

25-Jan-10

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

US7

 

V66-79

 

14

 

79

 

29-Jun-09

 

26 Jul 09

 

Del7

 

(V1-2 Refurb)

 

2

 

78

 

01-Feb-10

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

US8

 

V80-93

 

14

 

93

 

15-Jul-09

 

11 Aug 09

 

Del8

 

V80-93

 

14

 

92

 

05-Feb-10

 

ISD=29-Jan-10

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

US9

 

V94-98

 

5

 

98*1

 

31-Jul-09

 

25 Sep 09

 

Del9

 

V94-98

 

5

 

97*1

 

15-Feb-10

 

FOC=19-Feb-10

 

 

50

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------

*1: x1 vehicle written off in B&B (Blast & Ballistic) Trials (schedule as V3,
which therefore appears in deliveries from US, but not in deliveries from UK).

*2: Dates based upon 20090306 Working Level Schedule v0.20 (90% dates)

*3: Delivery dates are for the last delivery within the batch.  Individual
vehicles within the batch may be delivered earlier than these dates.

*4: Delivery dates accommodate Selex LSAS deliveries quoted by NPA at 03-Mar-09.

 

51

--------------------------------------------------------------------------------

 

 


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

SCHEDULE 2

 

Government Furnished Assets List

 

1                                         OVERVIEW

 

This Schedule details all of the Government Furnished Assets (GFA) that will be
issued to IST under the MOD Contract and subsequently issued to FPII under this
Agreement, although no such GFA shall be provided as at the date of this
Agreement. GFA may include:

 

·                  Equipment

 

·                  Information

 

·                  Facilities

 

2                                         GOVERNMENT FURNISHED EQUIPMENT (GFE)
LIST

 

 

 

 

 

3                                         GOVERNMENT FURNISHED INFORMATION (GFI)
LIST

 

 

 

 

 

4                                         GOVERNMENT FURNISHED FACILITIES (GFF)
LIST

 

 

 

 

 

52

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

SCHEDULE 3

 

Intellectual Property Rights

 

INTELLECTUAL PROPERTY RIGHTS

 

1                                         INCORPORATION OF TERMS OF MOD CONTRACT

 

1.1                                 The Parties acknowledge the terms of
Condition 40 and Annex E of the MOD Contract (the MOD Contract RR Provisions)
and, in particular, acknowledge the obligations of IST under the MOD Contract
IPR Provisions (its MOD Contract IPR Obligations).

 

1.2                                 Unless otherwise defined in this Schedule 3
or elsewhere in this Agreement, capitalised terms used in this Schedule 3 have
the meaning given to them in the MOD Contract IPR Provisions.

 

2                                         FPII INDEMNITIES

 

2.1                                 FPII shall indemnify and keep indemnified
and hold harmless IST and NPA from all third party claims relating to the actual
or alleged infringement of third party IPR through the use of FPII MOD IPR
and/or FPII NPA IPR as contemplated by and in accordance with this Agreement.
NPA shall be entitled to enforce its rights in respect of such indemnity
pursuant to the Contract (Rights of Third Parties) Act 1999.

 

3                                         GRANT OF RIGHTS TO IST FOR PURPOSES OF
MOD CONTRACT OBLIGATIONS

 

3.1                                 FPII grants to IST a licence to use FPII’s
Intellectual Property as required by IST to enable IST to perform the MOD
Contract IPR Obligations (the FPII MOD IPR), including an obligation to grant
rights to the Authority to use such FPII MOD IPR on Step-In or otherwise. IST
shall only be entitled to use such FPII MOD IPR for the sole purpose of
performing its MOD Contract IPR Obligations and shall not be entitled to grant
any rights in such FPII MOD IPR to any person or for any purpose.

 

53

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

3.2                                 In addition, FPII shall provide such other
assistance to IST as is reasonably practicable to enable IST to perform its MOD
Contract IPR Obligations.

 

4                                         GRANT OF RIGHTS TO IST FOR PURPOSES OF
NPA SUBCONTRACT

 

4.1                                 FPII grants to IST a royalty-free licence
(which includes a right to sub-license to NPA on the same terms) to use such of
FPII’s Intellectual Property as is required by IST and/or NPA to perform their
respective obligations under the NPA Subcontract (the FPII NPA IPR). IST and NPA
shall only be entitled to use such FPII NPA IPR for the sole purpose of
performing their respective obligations under the NPA Subcontract and shall not
be entitled to grant any rights in such FPII NPA IPR to any other person or for
any other purpose, provided this does not restrict the grant of rights in FPII
MOD IPR under paragraph 2.1 above.

 

5                                         GRANT OF RIGHTS TO FPII IN RELATION TO
NPA INTELLECTUAL PROPERTY

 

5.1                                 IST grants to FPII a royalty-free licence to
use such of NPA’s Intellectual Property as is required by FPII to perform its
obligations under this Agreement and is licensed to IST under the NPA
Subcontract (the NPA FPII IPR). FPII shall only be entitled to use such NPA FPII
IPR for the sole purpose of performing its obligations under this Agreement and
shall not be entitled to grant any rights in such FPII NPA IPR to any other
person or for any other purpose.

 

5.2                                 FPII indemnifies IST for the benefit of
itself and of NPA for all costs, losses and liabilities incurred by IST and/or
NPA as a result of any breach by FPII of paragraph 5.1 above. Each of IST and
NPA shall be entitled to enforce their rights in respect of such indemnity
pursuant to the Contracts (Rights of Third Parties) Act 1999.

 

5.3                                 IST shall indemnify and keep indemnified and
hold harmless FPII harmless from all third party claims relating to the actual
or alleged infringement of third party IPR through the use of NPA FPII IPR as
contemplated by and in accordance with this Agreement.

 

54

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

6                                         EXERCISE BY IST OF ITS MOD CONTRACT
RIGHTS

 

6.1                                 IST shall exercise its rights under the MOD
Contract in relation to the FPII MOD IPR so as to:

 

(a)                                  protect the value of FPII’s rights in such
FPII MOD IPR; and

 

(b)                                 to prevent the use by any person of such
FPII MOD IPR other than as expressly permitted by the MOD Contract.

 

6.2                                 In addition to the mandatory approvals set
out in paragraph 6.3 below, IST shall, where practicable, consult with FPII and
take into account FPII’s representations prior to taking any action under the
MOD Contract which could reasonably be foreseen to have an impact on the FPII
MOD IPR.

 

6.3                                 In addition to the general obligations set
out in paragraphs 6.1 and 6.2 above, IST shall not:

 

(i)                                     agree to any royalty pursuant to
paragraph 8 of Annex E to the MOD Contract;

 

(ii)                                  agree to any levy pursuant to paragraph 17
of Annex E to the MOD Contract;

 

(iii)                               agree to any competition of Level 4 Repair
and Maintenance pursuant to paragraph 9 of Annex E to the MOD Contract; or

 

(iv)                              claim any payment as contemplated by paragraph
10 or paragraph 15 of Annex E to the MOD Contract, without the prior written
approval of FPII, acting in its sole discretion.

 

6.4                                 To the extent that the MOD Contract TYR
Provisions entitle IST to seek a payment from the Authority which is
attributable to the FPII MOD IPR and/or the performance by FPII

 

55

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

of its obligations under this Schedule enabling IST to perform its corresponding
MOD Contract Obligations, IST shall:

 

(i)                                     be obliged to pay FPII its corresponding
costs and expenses;

 

(ii)                                  require the Authority to pay such amount
to IST as a cost and expense of IST; and

 

(iii)                               promptly pay such amount to FPII on receipt
from the Authority.

 

7                                         OWNERSHIP

 

All Intellectual Property generated in the performance of work under this
Agreement shall, subject to any rights of the Crown or any third party and to
the terms of this Schedule, belong to FPII.

 

8                                         LIABILITY

 

In the event that Information to which this Schedule applies is used by or for
the Authority, NPA or IST otherwise than for the purpose for which the
Information was supplied, FPII shall have no liability whatsoever for any direct
or indirect consequences, including losses, damages or injuries caused to the
Authority, IST or any third party, arising from its use.

 

9                                         CONFIDENTIALITY

 

If required by FPII, IST shall exercise its rights under paragraph 14 of Annex E
to the MOD Contract to require the Authority to procure a direct confidentiality
agreement in the form of DEFFORM 94. On receipt of such an agreement, IST shall
enter into a back-to-back agreement with FPII to pass on the benefit of such
direct confidentiality agreement.

 

56

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

10                                  MAINTENANCE OF CONTROL COPY

 

FPII shall maintain a Control Copy of all deliverable Information to which this
Schedule applies and comply with paragraphs 18 to 20 of Annex E to the MOD
Contract as if such paragraphs were incorporated into this Schedule and FPII was
the “Contractor”.

 

11                                  SUB-CONTRACTORS

 

FPII shall comply with paragraphs 23 to 24 of Annex E to the MOD Contract as if
such paragraphs were incorporated into this Schedule and FPII was the
“Contractor”.

 

12                                  INVENTIONS AND DESIGNS

 

FPII shall comply with Part A (Inventions and Designs) of Annex E to the MOD
Contract as if such Part A were incorporated into this Schedule and FPII was the
“Contractor”.

 

13                                  CLAIMS

 

13.1                           The indemnified party agrees that:

 

(a)                                  it will promptly notify FPII in writing of
any third party IPR Claim;

 

(b)                                 it will allow FPII to conduct all
negotiations and proceedings and will provide FPII with such reasonable
assistance required by FPII, regarding the IPR Claim; and

 

(c)                                  it will not, without first consulting with
FPII, make an admission relating to the IPR Claim.

 

13.2                           FPII shall consider and defend the IPR Claim
diligently using competent counsel and in such a way as not to bring the
reputation of the indemnified party into disrepute.

 

13.3                           FPII shall not settle or compromise any IPR Claim
without the indemnified party’s prior written consent (not to be unreasonably
withheld or delayed).

 

57

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

58

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

SCHEDULE 4

 

Complete Equipment Schedule

 

FPII CES - Description

 

Quantity

Wrench, Adjustable 18in

 

1

Kit, Socket 15 Pc 1/2dr Standard

 

1

Hose, Air 3/8 Inx 35ft Assy

 

1

Gun, Grease

 

1

Hammer,16 Oz Ball Peen

 

1

Plier, Side Cutter

 

1

Screwdriver, Flat Tip 3/bin X 12in

 

1

Screwdriver, Phillips #4

 

1

Screwdriver, Flat Tip 3/16in X 6in

 

1

Screwdriver, Phillips #2

 

1

Kit, Socket 21 Pc 1/2 Dr 12pt Metric

 

1

Fitting,3/8x1/4 Npt Male

 

1

Kit, Wrench Hex Fold Up

 

1

Set, Wrench Hex Metric

 

1

Chock, Rubber Wheel

 

2

Wrench, Adjustable 10in

 

1

Wrench, Allen 12mm

 

1

Jack, Bottle 20 Ton

 

1

Kit, Highway Safety

 

1

Bar, Pry 16in

 

1

Kit, Pioneer

 

1

Gauge, Inflation Large Bore

 

1

Strap, Cargo Tiedown

 

4

Socket, l in Drive

 

1

Bag, Black Tool

 

1

Cable, Auxilary Wire Rope Sling

 

1

Block, Snatch 8in Sheave

 

2

Pad, Jack

 

1

Wrench, Lug Assy

 

1

Connector, Heavy Duty Coiled Air - Emerg

 

1

Connector, Coiled Air - Control

 

1

Socket, 1 in Drive 1-5/16in

 

1

Funnel, Flex Neck

 

1

Tow Bar

 

1

Light, 24v W/25’ Cord Work

 

1

 

59

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

SCHEDULE 5

 

Special Tools and Test Equipment

 

The following STTE shall be provided by FPII:

 

Description

 

Qty

Kit, Panasonic Toughbook

 

1

Kit, Software Datalink

 

1

Kit, Cat Et Software Data Link

 

1

Kit, Software And Datalink

 

1

Detector, Dual Purpose Leak

 

1

Kit, Multimeter 88-5

 

1

Tool, Fluke Multimeter 336 600 Amp

 

1

Gauge, R134 Manifold Ac Set

 

1

 

60

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

SCHEDULE 6

 

Index of Agreement Changes

 

Change
Number

 

Description

 

Approved/
Rejected

 

Date
Approved
or Rejected

 

Price
£

 

Manner of
Payment

 

Agreement
Amendment
or Price
Letter Ref
& Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

61

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

SCHEDULE 7

 

DEFCONS

 

DEFCON

 

Edition

DEFCON 5 - MOD Form 640

 

07/99

 

 

 

DEFCON 5J - Unique identifiers

 

07/08

 

 

 

DEFCON 19 Free user, maintenance and supply of drawings

 

Note: Para 1(c) of this DEFCON shall be amended to read “The Authority shall
have the right to request the contractor from time to time to furnish to the
Authority, certain data or information which shall be subject to mutually
agreeable license agreement(s) and which shall be negotiated, identifying
specific data or information prior to the furnishing of any documents”

 

01/76

 

 

 

DEFCON 23 - special jigs, tooling and test equipment

 

04/98

 

 

 

DEFCON 68 - supply of hazard data for articles, material and substances

 

10/08

 

 

 

DEFCON 76 - contractor’s personnel at government establishments

 

12/06

 

 

 

DEFCON 82 - special procedure for initial spares

 

10/04

 

 

 

DEFCON 90 - copyright

 

11/06

 

 

 

DEFCON 113 - diversion orders

 

10/04

 

 

 

DEFCON 117 - supply of documentation for NATO codification

 

05/06

 

 

 

DEFCON 129 - packaging

 

07/08

 

 

 

DEFCON 176A - MOD requirement for competition in subcontracting

 

06/08

 

 

 

DEFCON 501 - definitions and interpretations

 

04/04

 

 

 

DEFCON 502 - specifications

 

06/08

 

62

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

DEFCON

 

Edition

DEFCON 503 - amendments to contracts

 

Note: Only the Authority’s commercial staff at Box 1 to DEFFORM 111 shall be
regarded as the Authority’s ‘Duly Authorized representative’ for the purposes of
DEFCON 503

 

07/05

 

 

 

DEFCON 507 - delivery

 

10/98

 

 

 

DEFCON 509 - recovery of sums due

 

09/97

 

 

 

DEFCON 513 - value added tax

 

05/08

 

 

 

DEFCON 515 - bankruptcy and insolvency

 

10;04

 

 

 

DEFCON 518 - transfer

 

09/97

 

 

 

DEFCON 520 - corrupt gifts and payments of commission

 

07/05

 

 

 

DEFCON 521 - subcontracting to supported employment enterprises

 

10/04

 

 

 

DEFCON 522 - payment

 

07/99

 

 

 

DEFCON 523 - payment of bill using BACS

 

03/99

 

 

 

DEFCON 524 - rejection

 

10/98

 

 

 

DEFCON 525 - acceptance

 

10/98

 

 

 

DEFCON 526 - notices

 

08/02

 

 

 

DEFCON 527 - waivers

 

09/97

 

 

 

DEFCON 528 - overseas expenditure and import licences

 

10/04

 

 

 

DEFCON 529 - law (English)

 

09/97

 

 

 

DEFCON 530 - dispute resolution (English law)

 

07/04

 

 

 

DEFCON 531 - disclosure of information

 

05/05

 

 

 

DEFCON 537 - rights of third parties

 

06/02

 

63

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

DEFCON

 

Edition

DEFCON 538 - severability

 

06/02

 

 

 

DEFCON 566 - change of control of contractor

 

08/06

 

 

 

DEFCON 601 - redundant material

 

Note: The Condition will apply to the extent that the redundant materiel derives
from the property owned by the Authority and issued to FPII. This includes
scrap, redundant materiel arising on repair contracts, and items subject to the
provisions of DEFCON 23 Special Jigs, Tooling and Test Equipment where title in
the items has passed to the Authority.

 

10/04

 

 

 

DEFCON 602A - quality assurance

 

12/06

 

 

 

DEFCON 604 - progress reports

 

11/04

 

 

 

DEFCON 606 - change and configuration control procedure

 

10/97

 

 

 

DEFCON 612 - loss or damage to articles

 

10/98

 

 

 

DEFCON 619A - customs duty clawback

 

09/97

 

 

 

DEFCON 621A - transport (MOD responsible for transport)

 

06/97

 

 

 

DEFCON 621B - transport (contractor responsible for transport)

 

10/04

 

 

 

DEFCON 624 - use of asbestos

 

04/00

 

 

 

DEFCON 631 - certified cost statement

 

12/08

 

 

 

DEFCON 637 - defect investigation and liability

 

08/99

 

 

 

DEFCON 642 - progress meetings

 

06/97

 

 

 

DEFCON 644 - marking of articles

 

10/98

 

 

 

DEFCON 650A - reference to Review Board of questions arising under contract

 

07/04

 

64

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

DEFCON

 

Edition

DEFCON 652 - remedy limitation

 

07/04

 

 

 

DEFCON 654 - government reciprocal audit arrangements

 

10/98

 

 

 

DEFCON 681 - decoupling clause - subcontracting with the crown

 

06/02

 

65

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

SIGNED by

/s/ Michael Moody

 

 

 

Name:

Michael Moody

 

 

 

 

for and on behalf of

 

 

 

 

FORCE PROTECTION INDUSTRIES, INC

 

 

 

SIGNED by

/s/ Michael Linton

 

 

 

Name:

Michael Linton

 

 

 

 

for and on behalf of

 

 

INTEGRATED SURVIVABILITY TECHNOLOGIES LIMITED

 

66

--------------------------------------------------------------------------------